Beck, J. —
l. contract: construction • evidence. I. The bond, which is the foundation of defendant’s equitable cross-petition, obligating plaintiff ^ 4 ^ ^ O X to convey the right of way for a railroad over his land, makes no reference to a line located at the time of its execution. It in express language obligates plaintiff to convey the right of way for a railroad “as it shall be laid out,” thus unmistakeably indicating that the location of the line of the road was to be determined after the execution of the bond. Plaintiff in his answer does not claim that the bond failed to express the true intention of the parties. He claims that it *216contemplated a line already fixed, which was subsequently changed. But the contract is capable of no such construction. No elementary principle of law is more familiar than that a party cannot be relieved from the obligation of a written contract by showing, in the absence of fraud or mistake, that the agreement which it was executed to witness, was different in its terms from that embodied in the writing. The language of the writing must prevail, unless through fraud or mistake it fails to express the true intention of the parties. Plaintiff in his answer does not pretend that the writing fails to express the terms of the agreement. The instrument speaks for itself; it must be interpreted by the language found therein. It cannot be understood as stipulating in regard to a line for the railroad selected before its execution.
II. Notwithstanding the issues raised by the pleadings, plaintiff introduced the evidence of himself tending to prove that the agreement intended to be expressed in the bond related to a line of the road then surveyed, which was subsequently abandoned. Without raising any question as to the competency of this evidence, we are of the opinion that the fact claimed by plaintiff is not established by the preponderance of the evidence. The agent of the railroad company, who negotiated the transaction with plaintiff, states explicitly that “there was no agreement except the bond.” He insists, however, that it does apply to the survey made at the time. Another who assisted him in the business, and filled out the bond in the presence of the agent and plaintiff, states that he heard nothing about any other contract than that expressed in the bond. Acts and admissions of the plaintiff are found in the evidence, which strongly support the testimony of defendant’s witnesses, and are utterly inconsistent with plaintiff’s claim.
In our opinion, the relief asked by defendant should have been granted, and plaintiff should have been allowed no part of his claim. The judgment and decree of the Circuit Court will be reversed, and at defendant’s option a decree will be entered here conforming to this opinion. Should the defendant so elect the cause will be remanded to the Circuit Court and such a decree will be there entered.
Reversed.